




CITATION:
Henderson v. Canada
          (Attorney General), 2011 ONCA 696



DATE: 20111109



DOCKET: C52819



COURT OF APPEAL FOR ONTARIO



Goudge, Juriansz and MacFarland JJ.A.



BETWEEN



William Henderson



Appellant



and



The Attorney General of Canada



Respondent



Lorne Honickman and Michael Blinick, for the appellant



Philippe Alma, for the respondent



Heard: June 20, 2011



On appeal from the judgment of Justice Michael H. Tulloch of
          the Superior Court of Justice dated September 21, 2010, with reasons reported
          at 2010 ONSC 5168, [2010] O.J. No. 4522.



Goudge J.A.:



INTRODUCTION

[1]

Canada has a detailed legislative scheme designed to protect the public
    against the misuse of firearms.  If a weapon is designated as a prohibited
    firearm by an Order in Council, its owner can lawfully possess the weapon only
    by obtaining a registration certificate from the Registrar of Firearms (the
    Registrar).  If the Registrar refuses, the owner can refer the matter to the particular
    provincial court.  The provincial courts decision can then be appealed to the
    superior court of that province.  The superior courts decision can be further
    appealed to the provinces court of appeal, but only with leave on a question
    of law alone.

[2]

Mr. Hendersons application for a registration certificate for his Armi
    Jager AP80 firearm (AP80) was refused by the Registrar.  That decision was
    reversed by the Ontario Court of Justice, Ontarios provincial court.  The
    Attorney General of Canada appealed to the Superior Court of Ontario, which
    restored the Registrars refusal.

[3]

In his appeal to this court, Mr. Henderson seeks to raise the following
    questions of law: whether the Ontario Court of Justice and the Superior Court
    each erred by applying an incorrect standard of review to the decision before
    it; and whether the proper interpretation of the relevant Order in Council would
    render the AP80 a prohibited firearm.

[4]

For the reasons that follow, I conclude that the Ontario Court of
    Justice incorrectly applied the standard of reasonableness the Registrars
    decision.  Secondly, while the Superior Court applied a standard of review to
    the Ontario Court of Justice decision that in my view was incorrect, ultimately
    the Superior Court was correct in finding that the Registrar interpreted the
    relevant Order in Council properly and in restoring the Registrars decision to
    refuse the application.  The Superior Court therefore reached the right
    result.  Consequently I would dismiss the appeal.

THE FACTS

The Registrars Decision

[5]

Mr. Henderson purchased his AP80 in 1984 from a gun shop in Brampton. 
    It is a .22 calibre rifle that is semi-automatic, meaning that a bullet can be
    fired with each separate pull of the trigger and the gun automatically reloads
    after each discharge.  At the time, it did not have to be registered with the
    government and Mr. Henderson was entitled to acquire it.

[6]

The
Firearms Act
, S.C. 1995, c. 39 (the Act) was enacted in 1995
    as part of the tightening of government control of the possession of firearms. 
    Its purpose is to provide for the issuance of licences, registration
    certificates and authorizations to permit the possession of firearms in
    circumstances that would otherwise constitute an offence under the
Criminal
    Code
, R.S.C. 1985, c. C-46.  A license allows an individual to possess
    firearms of particular kinds.  A registration certificate allows the individual
    to possess a specific firearm.  An authorization allows the individual to do
    certain things with a firearm, such as importing.  In this case we are
    concerned with a registration certificate.

[7]

On December 28, 2000, Mr. Henderson applied to the Registrar for a
    registration certificate for his AP80.  The application form required only the
    model number, serial number, calibre and barrel length of his firearm.  He had
    no further correspondence with the Registrar until he received notice of the
    Registrars refusal to issue the registration certificate on June 2, 2008. This
    long delay was apparently caused by the volume of registration applications
    following the introduction of the Act.

[8]

Several sections of the Act are germane to the Registrars decision.

[9]

Section 13 provides:

13.       A person is not eligible to hold a
    registration certificate for a firearm unless the person holds a licence authorizing
    the person to possess that kind of firearm.

[10]

Section 69 provides:

69.       The Registrar may refuse to issue a
    registration certificate, authorization to export or authorization to import
    for any good and sufficient reason including, in the case of an application for
    a registration certificate, where the applicant is not eligible to hold a
    registration certificate.

[11]

Section 72(1) provides for notice to an applicant of refusal to issue a
    registration certificate.  Section 72(2) provides:

72. (2)                        A notice given under
    subsection (1) must include reasons for the decision disclosing the nature of
    the information relied on for the decision and must be accompanied by a copy of
    sections 74 to 81.

[12]

The notice of refusal received by Mr. Henderson indicated that his AP80
    is a prohibited firearm for the purposes of the
Criminal Code
because it
    is declared to be a prohibited firearm by s. 64 of Part I of the Schedule to
The
    Regulations Prescribing Certain Firearms and other Weapons, Components and
    Parts of Weapons, Accessories, Cartridge Magazines, Ammunition and Projectiles
    as Prohibited or Restricted
,

S.O.R./98-462, an Order in Council made
    on September 16, 1998 pursuant to s. 84(1) of the
Criminal Code
.  Section
    2 of the Order in Council provides that the firearms listed in Part 1 of the Schedule
    to S.O.R./98-462 are prohibited firearms for the purposes of the
Criminal Code
. 
    The relevant part of s. 64 of Part 1 reads:

64.       The firearm of the design commonly known
    as the AK-47 rifle, and any variant or modified version of it except for the
    Valmet Hunter, the Valmet Hunter Auto and the Valmet M78 rifles, but including
    the

:

(
z.22
) Mitchell AK-22 ...

[13]

The notice of refusal then went on to explain that because Mr.
    Hendersons licence to possess firearms did not allow him to possess prohibited
    firearms, he was therefore ineligible to hold a registration certificate for
    his AP80, since it was a prohibited firearm.  His application was therefore
    refused.

The Reference to the Ontario Court of Justice

[14]

Section 74(1) of the Act allows the applicant whose application is
    refused to refer the matter to a provincial court judge in the territorial
    division in which the applicant ... resides.  However, if the application is
    allowed and the registration certificate is granted by the Registrar, the
    Attorney General of Canada has no counterpart right of referral.

[15]

On receiving the reference, the provincial court must direct that notice
    of the hearing be given to the Registrar and to the applicant.  Section 75 of
    the Act requires that the applicant be accorded a hearing by the provincial
    court, something not contemplated at the Registrar stage.

[16]

Sections 75(2) and (3) then provide for the hearing of all relevant
    evidence by the provincial court, with the burden resting on the applicant in
    the reference:

75. (2)            At the hearing of the reference,
    the provincial court judge shall hear all relevant evidence presented by or on
    behalf of the chief firearms officer, Registrar or provincial minister and the
    applicant or holder.

(3)       At the hearing of the reference, the
    burden of proof is on the applicant or holder to satisfy the provincial court
    judge that the refusal to issue or revocation of the licence, registration
    certificate or authorization, the decision or the refusal to approve or
    revocation of the approval was not justified.

[17]

Section 76 says that the provincial court may confirm the Registrars
    decision or direct the Registrar to issue a registration certificate.

[18]

At the hearing of Mr. Hendersons reference, the Ontario Provincial Court
    received evidence called by the Registrar about the AK-47 rifle and the
    Mitchell AK-22, and, most importantly, evidence that the AP80 and the AK-22 are
    the same firearm made under two different trade names by an Italian
    manufacturer.  Mr. Henderson called no evidence, but the Registrar agreed that Mr.
    Hendersons assertion that no parts of the AP80 are interchangeable with the
    AK-47 was one that could be treated as evidence.

[19]

The Ontario Court of Justice identified the issue in these terms: is the
    AP80 an unnamed variant of the AK-47 for the purpose of s. 64 of Part I of the
    Schedule to S.O.R./98-462.  The court held that the burden placed on the
    applicant by s. 75(3) is to show that the Registrars decision was not
    reasonable, in other words, that the standard of review the court should apply
    is reasonableness.

[20]

However, the court incorrectly applied the standard of reasonableness by
    resting its decision on the fact that the AK-47 is an automatic weapon (that
    is, one pull of the trigger discharges a burst of bullets) and the AP80 is a
    semi-automatic weapon.  In its view, that prevented the AP80 from being an
    unnamed variant of the AK-47.  The court came to this conclusion without
    considering that the AP80 is the same firearm as the AK-22, which is a named variant
    of the AK-47 in s. 64.  In the result, the Ontario Court of Justice concluded
    that the Registrars decision was unreasonable, and therefore directed the
    Registrar to issue a registration certificate to Mr. Henderson for his AP80
    firearm.

The Appeal to the Superior Court

[21]

Section 77(1) of the Act gives the applicant the right to appeal to the
    superior court from an order by the provincial court under s. 76(a) confirming
    the decision of the Registrar.

[22]

Section 77(2) of the Act gives the Attorney General of Canada a
    counterpart right of appeal from an order by the provincial court under s.
    76(b) (or s. 76(c), which is not relevant to this case).  Here the order was
    made under s. 76(b) and directed the Registrar to issue a registration
    certificate that he had previously refused to issue.

[23]

Section 79(1) sets out how the superior court may dispose of an appeal.  The
    pertinent part reads:

Disposition of appeal

79. (1) On the hearing of an appeal, the superior
    court may

(a) dismiss the appeal; or

(b) allow the appeal and, in the case of an
    appeal against an order made under paragraph 76(a),

(i) direct the chief
    firearms officer or Registrar to issue a licence, registration certificate or
    authorization or direct the provincial minister to approve a shooting club or
    shooting range...

[24]

When the applicant appeals from a provincial court order under s. 76(a),
    s. 79(2) defines the burden on the applicant:

Burden on applicant

(2) A superior court shall dispose of an appeal
    against an order made under paragraph 76(a) by dismissing it, unless the
    appellant establishes to the satisfaction of the court that a disposition
    referred to in paragraph (1)(b) is justified.

[25]

On the other hand, when the Attorney General appeals, there is no
    counterpart provision setting out a specific burden on the appellant.

[26]

In Mr. Hendersons case, on receipt of the Ontario Court of Justice
    decision, the Attorney General appealed to the Superior Court of Ontario.  In
    its reasons for judgment, the Superior Court first considered the standard of
    review it should apply to the decision appealed.  It agreed with the parties
    that under s. 79(2), the appellant, whether the applicant or the Attorney
    General, had the burden of demonstrating that the decision under appeal was not
    justified.  It therefore concluded that it should apply a standard of
    reasonableness to the decision under appeal.

[27]

The Superior Court found that the decision was clearly wrong and
    unreasonable in finding that the applicants firearm is not a variant of the
    AK-47, given that it is the same weapon as the AK-22, which is a declared
    variant of the AK-47.  It went on to find that the Ontario Court of Justice
    also erred in the standard of review it applied to the Registrars decision and
    should not have substituted its own views for the decision of the Registrar. 
    Rather, it should have determined if the Registrars decision was reasonable. 
    In the end, the Superior Court found no error in the Registrars decision to
    refuse the application.  It allowed the appeal and restored that decision.

[28]

The applicant then took the final step in the process as provided in s.
    80 of the Act by seeking to appeal to this court on grounds that involve a
    question of law alone.

ANALYSIS

[29]

This appeal raises four issues for disposition. 
    I will deal with each in turn.

Leave to Appeal

[30]

Mr. Henderson seeks to raise three issues in this court:

a)

Whether
    the Superior Court erred in finding that the Ontario Court of Justice applied
    an erroneous standard of review to the decision of the Registrar;

b)

Whether
    the Superior Court erred in applying an erroneous standard of review to the
    decision of the Ontario Court of Justice;

c)

Whether
    the Superior Court erred in finding that the Provincial Court rendered an
    incorrect interpretation of variant in s. 64 of Part I of the Schedule to
    S.O.R./98-462.

[31]

In my view these are all questions of law alone.  Moreover, they are of
    some significance to the general administration of justice.  I say this in
    light of the volume of applications made pursuant to the Act and, more
    importantly, the large number of reported cases, many of which reflect
    inconsistent approaches to these issues.  I would therefore grant leave to
    appeal.

The Standard of Review of the Registrars Decision

[32]

In my view, the approach to be taken by a provincial court to a decision
    of the Registrar depends on the rather unique scheme set up by the Act and the
    legislative intention it reflects.

[33]

A number of aspects of the scheme are relevant.  The application to the
    Registrar is simply a form containing basic information about the firearm.  The
    Registrar is not required to hold a hearing, nor offer the applicant any other
    way to provide information or make submissions, before deciding to issue the
    registration certificate or refuse the application.  If the application is
    refused, the Registrar is required to provide the applicant with both the
    decision and reasons that include the nature of the information relied on.  The
    applicant can then refer the matter to the provincial court.

[34]

The Act obliges the provincial court to hear all relevant evidence
    presented by both the applicant and the Registrar.  It is clear that the
    provincial court is to engage in its own fact finding process.  That is why it
    is described as a reference and not an appeal from the Registrars decision.  Nor
    is it a hearing
de novo
, since the Registrar has not held a hearing. 
    Clearly the legislative intent is that the provincial court is to find its own
    facts and need give no deference to any facts recited in the reasons of the
    Registrar.

[35]

However, having done that, s. 75(3) of the Act directs the provincial
    court to decide, in light of the facts it has found, if the applicant has
    satisfied it that the Registrars refusal was not justified.  That is, the
    applicant must do more than show that, given the facts found, the decision was
    wrong.  Rather, the provincial court must be satisfied that the refusal was not
    justified.  In my view this reflects the legislative intent that the provincial
    court accord deference to the Registrars decision.  I say this for several
    reasons.

[36]

The first is the particular language of the Act.  The pertinent
    definition of justification in
Blacks Law Dictionary
, 8th ed., is a
    lawful or sufficient reason for ones acts or omissions.  That is, a decision
    is not justified if there is no sufficient reason for it.  As well, the Supreme
    Court of Canada has linked the deferential standard of reasonableness to the
    concept of justification.  In
Dunsmuir v. New Brunswick
, 2008 SCC 9, [2008]
    1 S.C.R. 190 at para. 47, the court describes the qualities that make a
    decision reasonable and makes clear that justification is a key aspect of
    reasonableness.  Thus I think the language of s. 75(3) of the Act directs the
    provincial court to apply a deferential standard of review to the Registrars
    decision itself.  The provincial court is to test that decision against the
    facts it has found.  It is not to determine if it agrees with the decision, but
    whether it has been satisfied by the applicant that the decision is not reasonably
    defenceable.  This mandates deference.

[37]

A deferential approach is also supported by the undoubted specialized
    expertise of the Registrar in administering the complex firearms registration
    regime.  That regime encompasses both the legislation and the relevant
    subordinate legislation, including S.O.R./98-462.  In addition, the nature of
    the questions of law that arise for the Registrar is compatible with a standard
    of deference.  As in this case, where the question is the meaning of variant
    in the relevant Order in Council, these questions are within a very specialized
    area of the legal system and have limited general application.

[38]

In my view, the deferential standard of review to be applied by the
    provincial court to the Registrars refusal is best described as one of
    reasonableness.  That notion is well known in judicial review of administrative
    decisions, and that is, of course, what is going on here.  A new label would
    simply complicate an area of law which the Supreme Court in
Dunsmuir
has
    said should be simplified.  The provincial courts task is not to assess the
    process used by the Registrar about which it may know very little.  Rather it
    is to evaluate the Registrars decision in the context of the facts it has
    found to decide if the applicant has satisfied it that the decision does not
    fall within a range of possible, acceptable outcomes which are defenceable in
    respect of the facts and law:
Dunsmuir
, at para. 47.  It is in this
    sense that the provincial court should apply a standard of reasonableness.

[39]

Turning to this case, I agree with the Superior Court that the Ontario Court
    of Justice did not apply this standard of review to the Registrars refusal. 
    It concluded that the applicants firearm, the AP80, could not be a variant of
    the AK-47 because it was a semi-automatic weapon, not an automatic one.  The court
    did not evaluate whether, in light of the fact that the AP80 is the same weapon
    as the AK-22 (which is expressly declared by the regulation to be a variant of
    the AK-47), the decision that the AP80 is a variant of the AK-47 is within the
    range of defenceable outcomes.  In my view, had the Ontario Court of Justice
    done so, it would have confirmed the Registrars decision.

The Standard of Review of the Provincial Court Decision

[40]

This issue also turns on the wording of the Act.  Section 77(1) gives
    the applicant a right of appeal from a provincial court order under s. 76(a)
    confirming the decision of the Registrar to refuse to issue a registration
    certificate.  Section 77(2) gives a right of appeal to the Attorney General
    from a provincial court order under s. 76(b) directing the Registrar to issue a
    registration certificate that has previously been refused.

[41]

In my view the proper standard of review to be applied by the superior
    court depends on whether it is an appeal by the applicant of an order under s.
    76(a) or an appeal by the Attorney General of an order under s. 76(b).

[42]

If it is the former, the applicant, to succeed, must discharge the
    burden set out in s. 79(2) of the Act.  Unless the applicant satisfies the superior
    court that a disposition under s. 79(1)(b) directing the Registrar to issue the
    registration certificate is justified, the appeal must be dismissed.  To be
    satisfied of this, the superior court must find that the provincial court erred
    in finding that the Registrars refusal is reasonable.  In other words, only if
    the superior court determines that, contrary to the provincial courts finding,
    the Registrars decision is unreasonable will the applicants appeal be allowed
    and the Registrar directed to issue the registration certificate.  The superior
    court does not accord deference to the provincial court decision, but
    determines whether it was wrong in finding the Registrars decision to be
    reasonable.  This approach is true to the legislative intent that the
    Registrars decision prevails unless it is unreasonable in the sense I have
    described.

[43]

In this case, the appeal is by the Attorney General from an order made
    under s. 76(b).  The Act provides no special burden on the Attorney General as appellant. 
    It simply empowers the superior court to dismiss or allow the appeal.  I see no
    reason why the superior court should approach this task any differently than
    any appellate court considering an appeal from a lower court.  The normal
    standard of review described in the seminal case of
Housen v. Nikolaisen
,
    2002 SCC 33, [2002] 2 S.C.R. 235 should be applied with respect to the
    questions of fact, questions of law and questions of mixed fact and law.

[44]

Here the Superior Court applied a standard of reasonableness to the
    decision of the Ontario Court of Justice.  It found that decision to be clearly
    wrong, and therefore unreasonable, in failing to find that the AP80 is a
    variant of the AK-47.

[45]

While in my view this mistakes the standard of review to be applied, it
    is of no moment.  Scrutinizing the Ontario Court of Justice decision properly,
    pursuant to the normal appellate standard of review, it is evident that the court
    was incorrect in its interpretation of the Order in Council in failing to find
    that a weapon (the AP80) that is the same as a weapon (the AK-22) named expressly
    as a variant of the AK-47 must itself be a variant of the AK-47 and is therefore
    a prohibited weapon.  This incorrect interpretation constitutes an error of law
    by the court to be reviewed on a standard of correctness.  Had the Superior
    Court done so, the result would have been the same as it in fact reached.  The
    appeal would have been allowed and the Registrars decision restored.

Interpretation of S.O.R./98-462

[46]

This Order in Council prescribes in its Schedule firearms that are prohibited
    for the purposes of the
Criminal Code
.  Section 64 of the Schedule
    prescribes the AK-47 rifle and any variant or modified version of it,
    including the Mitchell AK-22.  In other words, the Governor General in Council
    has declared the AK-22 to be a variant of the AK-47.  If, as is clear, the
    legislative intent is that the AK-22 is a variant of the AK-47, the same must
    be true of a weapon which is the same as the AK-22, namely the AP80.  The
    correct interpretation of the Order in Council is therefore that the AP80 is a
    variant of the AK-47.  In finding otherwise, the Provincial Court erred in law.

CONCLUSION

[47]

In summary, I conclude that Mr. Hendersons weapon is a prohibited firearm
    pursuant to S.O.R./98-462.  Because of this, the Registrars decision to refuse
    his application was not unreasonable and should have been confirmed by the Ontario
    Court of Justice.  That courts decision to do otherwise was based on an error
    of law, namely a misinterpretation of the governing Order in Council.  The Superior
    Court therefore reached the correct result in allowing the appeal and restoring
    the Registrars decision.

[48]

I would grant leave to appeal, but dismiss the appeal.

RELEASED: November 9, 2011 (S.T.G.)

S.T. Goudge J.A.

I agree R.G. Juriansz J.A.

I agree J. MacFarland J.A.


